Case: 20-30393       Document: 00515780669           Page: 1   Date Filed: 03/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 15, 2021
                                    No. 20-30393
                                  Summary Calendar                      Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Manuel King,

                                                           Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:19-CR-85-1


   Before Owen, Chief Judge, and Ho and Engelhardt, Circuit Judges.
   Per Curiam:*
          Manuel King pleaded guilty pursuant to a plea agreement to three
   counts of carjacking.         He now appeals, challenging the substantive
   reasonableness     of   the    above-guidelines    240-months    sentence         of
   imprisonment imposed by the district court. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30393      Document: 00515780669          Page: 2   Date Filed: 03/15/2021




                                    No. 20-30393


          This court reviews the substantive reasonableness of a sentence under
   the abuse-of-discretion standard, whether the sentence is inside or outside of
   the guidelines range. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764
   (5th Cir. 2008). Deference is owed to the district court’s determination of
   the appropriate sentence based on the § 3553(a) factors. United States v.
   Brantley, 537 F.3d 347, 349 (5th Cir. 2008). Here, the district court expressly
   stated that it had considered the § 3553(a) sentencing factors and pointed to
   King’s long, violent criminal history, not all of which was included in his
   criminal history score. King has not shown the district court failed to
   consider any significant factors, gave undue weight to any improper factor,
   or clearly erred in balancing the sentencing factors. See United States v.
   Smith, 440 F.3d 704, 708 (5th Cir. 2006).

          AFFIRMED.




                                         2